
	
		III
		111th CONGRESS
		2d Session
		S. RES. 626
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2010
			Mr. Nelson of Florida
			 (for himself and Mr. LeMieux) submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Acknowledging and congratulating Miami Dade
		  College on the occasion of its 50th anniversary of service to the students and
		  residents of the State of Florida.
	
	
		Whereas Miami Dade College opened its doors in 1960 as an
			 institution of higher education for the residents of Miami-Dade County,
			 Florida;
		Whereas Miami Dade College became the first integrated
			 junior college in the State of Florida, leading the way for other institutions
			 to adopt policies of offering a higher education to persons of all races and
			 ethnicities;
		Whereas Miami Dade College has 1 of the most diverse
			 student populations in the United States, with students from 178 countries,
			 speaking 86 languages;
		Whereas Miami Dade College has the largest enrollment of
			 any institution of higher education in the United States, welcoming nearly
			 170,000 students annually;
		Whereas Miami Dade College offers more than 300 major
			 areas of study, providing educational and workforce opportunities for students
			 seeking associate and bachelor degrees, as well as short-term certifications in
			 critical areas of study;
		Whereas Miami Dade College provides an affordable,
			 comprehensive higher education to individuals of all incomes and
			 backgrounds;
		Whereas 52 percent of the students attending Miami Dade
			 College are the first in their families to attend college;
		Whereas 55 percent of the students attending Miami Dade
			 College receive Pell Grants;
		Whereas Miami Dade College ranks first in the United
			 States in the amount of Pell Grant funds awarded to public institutions of
			 higher education;
		Whereas Miami Dade College is 1 of only 40 community
			 colleges nationwide to be named to the President’s Higher Education Community
			 Service Honor Roll;
		Whereas Miami Dade College is a leader in cultural
			 programming;
		Whereas the Miami International Book Fair, which is
			 sponsored by Miami Dade College, is the largest literary event in the United
			 States;
		Whereas the Miami International Film Festival, which is
			 sponsored by Miami Dade College, is world-renowned;
		Whereas Miami Dade College is the home of the Freedom
			 Tower, a National Historic Landmark;
		Whereas Miami Dade College adheres to the guiding
			 principle of the College to change lives through the opportunity of education;
			 and
		Whereas 2010 marks the 50th anniversary of the
			 establishment of Miami Dade College: Now, therefore, be it
		
	
		That the Senate acknowledges and
			 congratulates Miami Dade College on the occasion of its 50th anniversary of
			 academic excellence and service to the residents of the State of
			 Florida.
		
